Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Beverly S. Gray appeals the district court’s orders dismissing her claims of negligence and deliberate intent under the West Virginia Workers’ Compensation Act, W. Va.Code § 23-4-2 (Lexis Nexis 2005), for failure to state a claim, and denying her subsequent motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gray v. Hawkeye Contracting Co., No. 2:10-cv-01056 (S.D. W. Va. Nov. 9, 2010 & Mar. 7, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.